          Case 1:21-cv-06123-AJN Document 18 Filed 07/27/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                7/27/21
  Antsy Labs, LLC, et al.,

                            Plaintiffs,
                                                                    21-cv-6123 (AJN)
                 –v–
                                                                        ORDER
  The Individuals, Corporations, Limited Liability
  Companies, Partnerships, and Unincorporated
  Associations Identified on Schedule a hereto,

                            Defendants.




ALISON J. NATHAN, District Judge:

       A hearing regarding Plaintiffs’ motion for a preliminary injunction is scheduled in this

case for July 30, 2021, at 10:00 a.m. The conference will proceed by teleconference. At the

scheduled time, the parties and members of the public may access the proceeding by dialing

(888) 363-4749 and entering access code 9196964.

       Plaintiffs are ORDERED to serve a copy of this Order on Defendants and file such proof

of service on the docket.



       SO ORDERED.


Dated: July 27, 2021
       New York, New York
                                                 __________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
